Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					DETAILED ACTION
Election Restrictions
1. Applicant’s election of Group I and species (GPC protein; NP; J04324.1; Schwarz; M protein; mammalian cell) in the reply filed on 11/15/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 4, 10-12, 19, 20, 24-30, 32, 34, 36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/15/2021.
Claims 1-3, 5-9, 13-18, 21-23, 31, 33, 35 are under consideration.

Information Disclosure Statement
2. The information disclosure statement (IDS) was submitted on 2/2/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
3. Claims 2, 5-9, 14-16, 21 are objected to because of the following informalities:  

As to claims 5, 6, 9, 14-16, the claims should recite “SEQ ID NO:” instead of “SEQ ID No:” (See MPEP 2422).
Appropriate correction is required.

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

4. Claim 23 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
See claim 23 as submitted 11/15/2021. 
Claim 23 recites “host cell” which reads on a human. To overcome this rejection, the claim should recite “isolated host cell”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5. Claims 7, 8, 9, 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
See claims 7, 8, 9, 21 as submitted 11/15/2021.
Claims 7, 8 recite “such as”. It is not clear if the subsequent recitations are limitations or not (See MPEP 2173.05(d)).
Claim 9 recites “nucleic acid encoding the GPC protein of the LASV, or an antigenic fragment thereof, whose nucleic acid is SEQ ID No: 2”. It is not clear what “whose nucleic acid is SEQ ID No: 2” is referring to, whether that is the GPC protein or the fragment thereof. It is not clear what “whose” refers to.
As to claim 21, it is not clear if M is another additional protein to the MeV or already included in the MeV (See also the teachings of Tangy et al. below as to MeV and M protein).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6. Claims 1, 6, 7, 8, 13, 17, 18, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Tangy et al. (US20050227224; cited in the Restriction Action issued 9/16/2021) in view of Cashman et al. (WO2013055418)(See PTO-892: Notice of References Cited).
See claims 1, 6, 7, 8, 13, 17, 18, 21-23 as submitted 11/15/2021. 
See also the 35 U.S.C. 112(b) rejection above.
Tangy et al. teaches: cDNA molecule which encodes the nucleotide sequence of the full length antigenomic (+)RNA strand of a measles virus (MV) originating from an approved vaccine strain (as recited in claim 1); recombinant cDNA molecule as defined above, which further comprises a heterologous DNA sequence cloned therein in conditions enabling its expression as a heterologous amino acid sequence [0046](as recited in claim 1); heterologous DNA sequences can be derived for instance from antigens of pathogens [0047]; the insertion of such heterologous DNA sequences in a sequence which is designated an Additional Transcription Unit (ATU)[0048]; ATU is advantageously located in the N-terminal sequence of the cDNA molecule encoding the full-length (+)RNA strand of the antigenome of the MV and is especially located between the P and M genes of this virus or between the H and L genes [0050](as recited in claim 1); including insertions of heterologous sequences in ATU [0048].
Tangy et al. teaches N; P; insertion site between P and M; F; H; L (Figure 4)(as recited in claims 7, 8, 21); leader peptide [0002](as recited in claims 7, 8); promoter and terminator [0018]; as well as complete sequence [0080](interpreted to also read on leader and trailer sequences as recited in claims 7, 8); as well as insertion site upstream of N (as recited in claim 8); multiple ATU sites (2, 3)[0079](as recited in claims 7, 8); Schwarz strain [0003](as recited in claim 13); 
virus [0045](as recited in claim 17); Cell line [0030]; mammalian cell line [0064](as recited in claim 23).
Tangy et al. does not teach Lassa virus peptide GPC.
Cashman et al. teaches: DNA vaccines that target arenavirus agents (abstract); coding sequences for LASV GPC (p. 3)(as recited in claim 1); GPC having 100% identity with instant SEQ ID NO: 1 (See Result 3 of STIC Sequence Search Result 20220104_182857_us-16-954-592-1.rag in SCORE)(as recited in claim 6)
One of ordinary skill in the art would have been motivated to use antigen as taught by Cashman et al. with the composition as taught by Tangy et al. Tangy et al. teaches use of heterologous gene including from pathogenic antigen, and Cashman et al. teaches such a gene (See MPEP 2144.06: Substituting equivalents known for the same purpose).
As to claim 22, such a recitation is considered to flow from the composition as recited in claim 17 (See also MPEP 2111.04: The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 283 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a “wherein” clause limited a process claim where the clause gave “meaning and purpose to the manipulative steps”);… In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).
One of ordinary skill in the art would have had a reasonable expectation of success for using antigen as taught by Cashman et al. with the composition as taught by Tangy et al. There would have been a reasonable expectation of success given the underlying materials (pathogenic antigen as taught by Tangy et al. and Cashman et al.) and methods (eliciting immune response to pathogenic antigen as taught by Tangy et al. and Cashman et al.) are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

7. Claims 2, 31, 33, 35 are rejected under 35 U.S.C. 103 as being unpatentable over Tangy et al. in view of Cashman et al. as applied to claims 1, 6, 7, 8, 13, 17, 18, 21-23 above, and further in view of Robinson et al. (US20190117758)(See PTO-892: Notice of References Cited).
See claims 2, 31, 33, 35 as submitted 11/15/2021. 
See the teachings of Tangy et al. in view of Cashman et al. above. To reiterate, Tangy et al. teaches: insertions of heterologous sequences in ATU [0048]; ATU especially located between the P and M genes of this virus or between the H and L genes [0050](as recited in claims 31, 33, 35).
Tangy et al. in view of Cashman et al. does not teach NP.
Robinson et al. teaches: generating immune response against arenavirus; lassa virus (abstract); including gene insert of Lassavirus nucleoprotein (NP)[0277].
One of ordinary skill in the art would have been motivated to use antigen as taught by Robinson et al. with the composition as taught by Tangy et al. in view of Cashman et al. Tangy et al. in view of Cashman et al. teach use of Lassa virus protein for eliciting immune response, and Robinson et al., which also teaches use of Lassa virus protein for eliciting immune response, teaches such a protein (See MPEP 2144.06: Substituting equivalents known for the same purpose). Further, one of ordinary skill in the art would have been motivated to use antigen as taught by Robinson et al. in ATUs as already taught by Tangy et al. in view of Cashman et al. Tangy et al. in view of Cashman et al. teach use and positions of ATUs for insertion of heterologous gene, and Robinson et al., teaches such a gene (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for
using antigen as taught by Robinson et al. with the composition as taught by Tangy et al. in view of Cashman et al. There would have been a reasonable expectation of success given the underlying materials (antigens as taught by Robinson et al. and Tangy et al. in view of Cashman et al.) and methods (eliciting immune response to antigens as taught by Robinson et al. and Tangy et al. in view of Cashman et al.) are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

8. Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tangy et al. in view of Cashman et al. as applied to claims 1, 6, 7, 8, 13, 17, 18, 21-23 above, and further in view of Auperin et al. (“Nucleotide Sequence of the Lassa Virus (Josiah Strain) S Genome RNA and Amino Acid Sequence Comparison of the N and GPC Proteins to Other Arenaviruses,” Virology 168: 421-425 (1989))(See PTO-892: Notice of References Cited) and Genbank, “Lassa virus S genome encoding the nucleoprotein and glycoprotein mRNAs, complete cds,” found at https://www.ncbi.nl.nih.gov/nuccore/J04324 (1993))(See PTO-892: Notice of References Cited).
See claim 3 as submitted 11/15/2021. 
	See the teachings of Tangy et al. in view of Cashman et al. above.
Tangy et al. in view of Cashman et al. does not teach LASV strain Josiah, wherein the heterologous polynucleotide is from the sequence of Genbank J04324.1.
Auperin et al. teaches: Josiah strain of Lassa virus (title). Genbank teaches wherein Accession Number J04324.1 refers to Josiah strain as recited in Auperin et al.
One of ordinary skill in the art would have been motivated to use strain as taught by Auperin et al. and Genbank as Lassa strain as taught by Tangy et al. in view of Cashman et al. Tangy et al. in view of Cashman et al. teaches use of Lassa strain, and Auperin et al. and Genbank teach such a Lassa strain (See MPEP 2144.06: Substituting equivalents known for the same purpose)
One of ordinary skill in the art would have had a reasonable expectation of success for using strain as taught by Auperin et al. and Genbank as Lassa strain as taught by Tangy et al. in view of Cashman et al. There would have been a reasonable expectation of success given the underlying materials (Lassa virus as taught by Auperin et al. and Genbank and Tangy et al. in view of Cashman et al.) and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

9. Claims 1-3, 6-8, 13, 17, 18, 21-23, 31, 33, 35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 52, 53, 55-66 of copending Application No. 17/063597 in view of Tangy et al., Cashman et al., Robinson et al., and Auperin et al. and Genbank (references cited above). 
See claims 1-3, 6-8, 13, 17, 18, 21-23, 31, 33, 35 as submitted 11/15/2021.
Claims 52, 53, 55-66 of copending Application No. 17/063597 recite a recombinant measles virus expressing a heterologous amino acid sequence, or a recombinant measles virus expression vector for expressing a heterologous amino acid sequence, wherein said virus or vector comprises a sequence comprising: a nucleotide sequence encoding the full length antigenomic (+)RNA strand of a measles virus; a heterologous coding sequence encoding a heterologous amino acid sequence comprising an antigen of a heterologous RNA virus; wherein the RNA virus is not a flavivirus or a retrovirus; wherein the heterologous coding sequence is cloned between the P and M genes of the measles virus; wherein the heterologous coding sequence is cloned between the H and L genes of the measles virus; Schwartz; 
This rejection is necessitated by the decision of the Court of Appeals for the Federal Circuit in Pfizer Inc. v Teva Pharmaceuticals USA Inc., 86 USPQ2d 1001, at page 1008 (March 2008), which indicates that there is no patentable distinction between claims to a product and a method of using that product disclosed in the specification of the application and that the preclusion of such a double patenting rejection under 35 USC 121 does not apply where the present application is other than a divisional application of the patent application containing such patentably indistinct claims.
Claims 52, 53, 55-66 of copending Application No. 17/063597 do not recite Lassa virus protein; GPC; NP; SEQ ID NO: 1; cell; ATU; ATU; ATU3.
See the teachings of Tangy et al., Cashman et al., Robinson et al., and Auperin et al. and Genbank above.
One of ordinary skill in the art would have been motivated to use components and antigens as taught by Tangy et al., Cashman et al., Robinson et al., and Auperin et al. and Genbank in view of claims 52, 53, 55-66 of copending Application No. 17/063597. Claims 52, 53, 55-66 of copending Application No. 17/063597 recites measles virus comprising sequence encoding antigenomic (+) RNA strain and heterologous antigen, and Tangy et al., Cashman et al., Robinson et al., and Auperin et al. and Genbank, which also teach measles virus comprising sequence encoding antigenomic (+) RNA strain and heterologous antigen, teach components for use in such a strain as well as such an antigen (See MPEP 2144.06: Substituting equivalents known for the same purpose). 
One of ordinary skill in the art would have had a reasonable expectation of success for using components and antigens as taught by Tangy et al., Cashman et al., Robinson et al., and Auperin et al. and Genbank in view of claims 52, 53, 55-66 of copending Application No. 17/063597. There would have been a reasonable expectation of success given the underlying materials and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
This is a provisional nonstatutory double patenting rejection.

10. Claims 1-3, 6-8, 13, 17, 18, 21-23, 31, 33, 35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 52, 53, 55-68 of copending Application No. 17/015846 in view of Tangy et al., Cashman et al., Robinson et al., and Auperin et al. and Genbank (references cited above).
See claims 1-3, 6-8, 13, 17, 18, 21-23, 31, 33, 35 as submitted 11/15/2021.
Claims 52, 53, 55-68 of copending Application No. 17/015846 recite a recombinant measles virus expressing a heterologous amino acid sequence, or a recombinant measles virus expression vector for expressing a heterologous amino acid sequence, and (ii) an acceptable vehicle, wherein said virus or vector comprises a sequence comprising: a nucleotide sequence encoding the full length antigenomic (+)RNA strand of a measles virus; a heterologous coding sequence encoding a heterologous amino acid sequence comprising an antigen of a heterologous RNA virus; Schwartz.
This rejection is necessitated by the decision of the Court of Appeals for the Federal Circuit in Pfizer Inc. v Teva Pharmaceuticals USA Inc., 86 USPQ2d 1001, at page 1008 (March 2008), which indicates that there is no patentable distinction between claims to a product and a method of using that product disclosed in the specification of the application and that the preclusion of such a double patenting rejection under 35 USC 121 does not apply where the present application is other than a divisional application of the patent application containing such patentably indistinct claims.
Claims 52, 53, 55-68 of copending Application No. 17/015846 do not recite Lassa virus protein; GPC; NP; SEQ ID NO: 1; cell; ATU; ATU; ATU3.
See the teachings of Tangy et al., Cashman et al., Robinson et al., and Auperin et al. and Genbank above.
One of ordinary skill in the art would have been motivated to use components and antigens as taught by Tangy et al., Cashman et al., Robinson et al., and Auperin et al. and Genbank in view of claims 52, 53, 55-68 of copending Application No. 17/015846. Claims 52, 53, 55-68 of copending Application No. 17/015846  recites measles virus comprising sequence encoding antigenomic (+) RNA strain and heterologous antigen, and Tangy et al., Cashman et al., Robinson et al., and Auperin et al. and Genbank, which also teach measles virus comprising sequence encoding antigenomic (+) RNA strain and heterologous antigen, teach components for use in such a strain as well as such an antigen (See MPEP 2144.06: Substituting equivalents known for the same purpose). 
One of ordinary skill in the art would have had a reasonable expectation of success for using components and antigens as taught by Tangy et al., Cashman et al., Robinson et al., and Auperin et al. and Genbank in view of claims 52, 53, 55-68 of copending Application No. 17/015846. There would have been a reasonable expectation of success given the underlying materials and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
This is a provisional nonstatutory double patenting rejection.

11. Claims 1-3, 6-8, 13, 17, 18, 21-23, 31, 33, 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9701944 in view of Tangy et al., Cashman et al., Robinson et al., and Auperin et al. and Genbank (references cited above).
See claims 1-3, 6-8, 13, 17, 18, 21-23, 31, 33, 35 as submitted 11/15/2021.
Claims 1-14 of U.S. Patent No. 9701944 recite an expression vector for producing an infectious recombinant live-attenuated measles virus comprising: A) a nucleotide sequence encoding a full length antigenomic (+)RNA strand of the live-attenuated measles virus; B) a T7 promoter sequence comprising a GGG motif at its 3' end, operably linked to the nucleotide sequence of A); C) a hammerhead ribozyme sequence located adjacent to the GGG motif at one end and adjacent to the first nucleotide of the nucleotide sequence encoding the full length anti-genomic (+)RNA strand of the measles virus at the other end; D) a T7 terminator sequence operably linked to the nucleotide sequence of A); E) a sequence of a hepatitis delta virus ribozyme located adjacent to the last nucleotide of the nucleotide sequence encoding the full length anti-genomic (+)RNA strand of the measles virus; and F) a heterologous coding sequence encoding a heterologous amino acid sequence; Schwarz.
Claims 1-14 of U.S. Patent No. 9701944 do not recite Lassa virus protein; GPC; NP; SEQ ID NO: 1; cell; ATU; ATU; ATU3.
See the teachings of Tangy et al., Cashman et al., Robinson et al., and Auperin et al. and Genbank above.
One of ordinary skill in the art would have been motivated to use components and antigens as taught by Tangy et al., Cashman et al., Robinson et al., and Auperin et al. and Genbank in view of claims 1-14 of U.S. Patent No. 9701944. Claims 1-14 of U.S. Patent No. 9701944 recites measles virus comprising sequence encoding antigenomic (+) RNA strain and heterologous antigen, and Tangy et al., Cashman et al., Robinson et al., and Auperin et al. and Genbank, which also teach measles virus comprising sequence encoding antigenomic (+) RNA strain and heterologous antigen, teach components for use in such a strain as well as such an antigen (See MPEP 2144.06: Substituting equivalents known for the same purpose). 
One of ordinary skill in the art would have had a reasonable expectation of success for using components and antigens as taught by Tangy et al., Cashman et al., Robinson et al., and Auperin et al. and Genbank in view of claims 1-14 of U.S. Patent No. 9701944. There would have been a reasonable expectation of success given the underlying materials and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

12. Claims 1-3, 6-8, 13, 17, 18, 21-23, 31, 33, 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9005925 in view of Tangy et al., Cashman et al., Robinson et al., and Auperin et al. and Genbank (references cited above).
See claims 1-3, 6-8, 13, 17, 18, 21-23, 31, 33, 35 as submitted 11/15/2021.
Claims 1-13 of U.S. Patent No. 9005925 recite an expression vector for producing the Schwarz strain of measles virus, wherein the expression vector comprises (i) the nucleotide sequence encoding the full length antigenomic (+)RNA strand of the measles virus Schwarz strain (from position 83 to position 15976 of SEQ ID NO: 82); (ii) a T7 promoter sequence comprising a GGG motif at its 3' end, operably linked to the nucleotide sequence of (i); (iii) a hammerhead ribozyme sequence (from position 29 to position 82 of SEQ ID NO: 82) located adjacent to the GGG motif at one end and adjacent to the nucleotide sequence of (i) at the other end; (iv) a T7 terminator sequence operably linked to the nucleotide sequence of A; (v) the sequence of a hepatitis delta virus ribozyme located adjacent to the last nucleotide of the nucleotide sequence encoding the full length anti-genomic (+)RNA strand of the measles virus Schwarz strain; (vi) a heterologous coding sequence encoding an amino acid sequence of a heterologous antigen; Schwarz.
This rejection is necessitated by the decision of the Court of Appeals for the Federal Circuit in Pfizer Inc. v Teva Pharmaceuticals USA Inc., 86 USPQ2d 1001, at page 1008 (March 2008), which indicates that there is no patentable distinction between claims to a product and a method of using that product disclosed in the specification of the application and that the preclusion of such a double patenting rejection under 35 USC 121 does not apply where the present application is other than a divisional application of the patent application containing such patentably indistinct claims.
Claims 1-13 of U.S. Patent No. 9005925 do not recite Lassa virus protein; GPC; NP; SEQ ID NO: 1; cell; ATU; ATU; ATU3.
See the teachings of Tangy et al., Cashman et al., Robinson et al., and Auperin et al. and Genbank above.
One of ordinary skill in the art would have been motivated to use components and antigens as taught by Tangy et al., Cashman et al., Robinson et al., and Auperin et al. and Genbank in view of claims 1-13 of U.S. Patent No. 9005925. Claims 1-13 of U.S. Patent No. 9005925 recites measles virus comprising sequence encoding antigenomic (+) RNA strain and heterologous antigen, and Tangy et al., Cashman et al., Robinson et al., and Auperin et al. and Genbank, which also teach measles virus comprising sequence encoding antigenomic (+) RNA strain and heterologous antigen, teach components for use in such a strain as well as such an antigen (See MPEP 2144.06: Substituting equivalents known for the same purpose). 
One of ordinary skill in the art would have had a reasonable expectation of success for using components and antigens as taught by Tangy et al., Cashman et al., Robinson et al., and Auperin et al. and Genbank in view of claims 1-13 of U.S. Patent No. 9005925. There would have been a reasonable expectation of success given the underlying materials and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

13. Claims 1-3, 6-8, 13, 17, 18, 21-23, 31, 33, 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9005961 in view of in view of Tangy et al., Cashman et al., Robinson et al., and Auperin et al. and Genbank (references cited above).
See claims 1-3, 6-8, 13, 17, 18, 21-23, 31, 33, 35 as submitted 11/15/2021.
Claims 1-11 of U.S. Patent No. 9005961 recite an expression vector for producing an infectious recombinant Schwarz strain of measles virus comprising: A) the nucleotide sequence encoding the full length antigenomic (+)RNA strand of the measles virus Schwarz strain (from position 83 to position 15976 of SEQ ID NO: 82); B) a T7 promoter sequence comprising a GGG motif at its 3' end, operably linked to the nucleotide sequence of A; C) a hammerhead ribozyme sequence (from position 29 to position 82 of SEQ ID NO: 82) located adjacent to the GGG motif at one end and adjacent to the first nucleotide of the nucleotide sequence encoding the full length anti-genomic (+)RNA strand of the measles virus Schwarz strain at the other end; D) a T7 terminator sequence operably linked to the nucleotide sequence of A; E) the sequence of a hepatitis delta virus ribozyme located adjacent to the last nucleotide of the nucleotide sequence encoding the full length anti-genomic (+)RNA strand of the measles virus Schwarz strain; and F) a heterologous coding sequence encoding a heterologous amino acid sequence.
Claims 1-11 of U.S. Patent No. 9005961 do not recite Lassa virus protein; GPC; NP; SEQ ID NO: 1; cell; ATU; ATU; ATU3.
See the teachings of Tangy et al., Cashman et al., Robinson et al., and Auperin et al. and Genbank above.
One of ordinary skill in the art would have been motivated to use components and antigens as taught by Tangy et al., Cashman et al., Robinson et al., and Auperin et al. and Genbank in view of claims 1-11 of U.S. Patent No. 9005961. Claims 1-11 of U.S. Patent No. 9005961 recites measles virus comprising sequence encoding antigenomic (+) RNA strain and heterologous antigen, and Tangy et al., Cashman et al., Robinson et al., and Auperin et al. and Genbank, which also teach measles virus comprising sequence encoding antigenomic (+) RNA strain and heterologous antigen, teach components for use in such a strain as well as such an antigen (See MPEP 2144.06: Substituting equivalents known for the same purpose). 
One of ordinary skill in the art would have had a reasonable expectation of success for using components and antigens as taught by Tangy et al., Cashman et al., Robinson et al., and Auperin et al. and Genbank in view of claims 1-11 of U.S. Patent No. 9005961. There would have been a reasonable expectation of success given the underlying materials and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
14. SEQ ID NOs: 2, 4, 10 are free of the prior art of record. 
15. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468. The examiner can normally be reached M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648